Exhibit 10.2

  

INPIXON
2018 EMPLOYEE STOCK INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of
__________ __, 20__, by and between Inpixon, a Nevada corporation (the
“Grantor”), and______________, with an address at
__________________________________ (the “Optionee”).

 

WITNESSETH:

 

WHEREAS, the Inpixon 2018 Employee Stock Incentive Plan, as amended from time to
time (the “Plan”), was adopted by the Board of Directors (the “Board”) and the
stockholders of the Grantor to provide the Optionee with an opportunity to
acquire or increase his proprietary interest in the business of the Grantor,
and, through stock ownership, to possess an increased personal interest in its
continued success and progress; and

 

WHEREAS, the Grantor desires to increase the incentive of the Optionee to exert
his utmost efforts to improve the business and increase the assets of the
Grantor as an investor in the Grantor.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the Grantor hereby
grants the Optionee an option to purchase shares of common stock of the Grantor,
$0.001 par value per share (the “Common Stock”), upon the following terms and
conditions:

 

1. Option.

 

Pursuant to the Plan, the Grantor hereby grants to the Optionee a non-qualified
stock option (the “Option”), not intended to qualify under Section 422 of the
Internal Revenue Code of 1986, as amended, on the terms and conditions contained
in the Plan, to purchase up to __________ fully paid and non-assessable shares
of Common Stock (the “Option Shares”). Capitalized terms used but not defined
herein will have the meaning ascribed to them in the Plan.

 

2. Exercise Price.

 

The exercise price (“Exercise Price”) for the Option Shares shall be $___ per
share. It is the determination of the Company’s Board or a committee designated
by the Board administering the Plan that on the date of grant the exercise price
was not less than the greater of (i) 100% of the “Fair Market Value” of a share
of Common Stock, or (ii) the par value of a share of Common Stock.

 

3. Exercise of the Option.

 

(a) Except as otherwise set forth herein, the Option shall be exercisable as to
those Option Shares that have vested in accordance with the provisions of
subsection (b) below. The Option may be exercised in whole or in part, from time
to time and at any time, as to those Option Shares that are vested until the
Option lapses or terminates. If the Optionee’s exercise of the Option would
require the Grantor to issue a fractional Option Share, the Grantor will not be
required to issue such fractional Option Share but shall pay the Optionee in
cash the value of such fractional Option Share. The right to purchase all
unexercised Option Shares (whether or not vested) shall lapse and forever
terminate on ____________ (the “Termination Date”).

 

(b) The right to exercise this Option and purchase of the Option Shares shall
vest in the following manner: at a rate of [1/48th of the number of Option
Shares underlying the Option for each month of the Optionee’s continuous service
to the Grantor or one of its subsidiaries or ______________________].

  

 

 

 

4. Manner of Exercise.

 

(a) Subject to the vesting conditions set forth in Section 3(b) above and the
terms of the Plan, this Option may be exercised in whole or in part at any time
prior to the Termination Date by giving written notice to the Grantor, which
written notice may be in the form of Exhibit A to this Agreement (the “Exercise
Notice”), specifying the number of Option Shares to be purchased, accompanied by
payment in full of the purchase price, in cash or by check. In lieu of payment
in cash, payment in full or in part may be if elected by the Optionee and
approved by the Grantor (i) in the form of Common Stock owned by the Optionee
(based on the Fair Market Value (as that term is defined in the Plan) of the
Common Stock on the trading day before the Option is exercised) which is not the
subject of any pledge or security interest and which has been owned for more
than 6 months and has been paid for within the meaning of the Rule 144
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
or was purchased in the open market; (ii) by a “same day sale” commitment from
the Optionee and a broker-dealer registered with FINRA to forward the Exercise
Price directly to the Grantor; (iii) by cancellation of indebtedness of the
Grantor to the Optionee; (iv) by waiver of consideration due to the Optionee for
services rendered; (v) by a combination of the foregoing or (vi) other forms of
consideration permitted by the Board and not inconsistent with the Plan,
provided that the combined value of all cash and cash equivalents and the Fair
Market Value of any Common Stock surrendered to the Grantor is at least equal to
the Exercise Price. The Optionee shall have the right to dividends and other
rights of a stockholder with respect to Option Shares purchased upon exercise of
the Option at such time as the Optionee has given the Exercise Notice and has
paid in full for such Option Shares and has satisfied such conditions that may
be imposed by the Grantor with respect to the withholding of taxes.

 

(b) Cashless Exercise. If elected by the Optionee and permitted by the Grantor,
the Optionee may exercise all or a portion of the Option through a reduction in
the number of Option Shares issuable upon the exercise of the Option. Such
reduction may be effected by designating that the number of Option Shares
issuable to the Optionee upon such exercise shall be reduced by the number of
shares of Common Stock having an aggregate Fair Market Value as of the date of
exercise equal to the amount of the aggregate Exercise Price for the number of
Option Shares to be issued to the Optionee upon such exercise.

 

(c) In the event that any person or persons other than the Optionee attempt to
exercise the Option, the Exercise Notice shall be accompanied by proof,
satisfactory to the Grantor, of the right of such person or persons, under the
Plan, to effect such exercise.

 

5. Transfer of the Option.

 

Except as specifically provided in Section 4.6 of the Plan and this Agreement,
the Optionee may not give, grant, sell, exchange, transfer legal title, pledge,
assign or otherwise encumber or dispose of the Option herein granted or any
interest therein without the approval of the Board of the Grantor. Any attempt
to transfer, assign, pledge or otherwise dispose of, or to subject to execution,
attachment or similar process, the Option contrary to the provisions hereof
shall be void and ineffective and shall give no right to the purported
transferee.

 

6. Restriction on Issuance of Option Shares.

 

The Grantor shall not be required to issue or deliver any certificate for Option
Shares purchased upon the exercise of the Option unless (a) the issuance of such
Option Shares has been registered with the Securities and Exchange Commission
under the Securities Act, or counsel to the Grantor shall have given an opinion
that such registration is not required; (b) approval, to the extent required,
shall have been obtained from any state regulatory body having jurisdiction
thereof; and (c) permission for the listing of such shares shall have been given
by any national securities exchange on which the Common Stock of the Grantor is
at the time of issuance listed.

 

7. Adjustment on Changes in Capitalization.

 

(a) In the event of changes in the outstanding Common Stock of the Grantor by
reason of stock dividends, stock splits, reverse stock splits,
recapitalizations, mergers, consolidations, combinations or exchanges of shares,
separations, reorganizations or liquidations, the number of Option Shares as to
which the Option may be exercised shall be correspondingly adjusted by the
Grantor, and the Exercise Price shall be adjusted so that the product of the
Exercise Price immediately after such event multiplied by the number of Option
Shares subject to this Agreement immediately after such event shall be equal to
the product of the Exercise Price multiplied by the number of Option Shares
subject to this Agreement immediately prior to the occurrence of such event.

   

(b) In the event of a Material Transaction, the unexercised portion of this
Option shall be subject to Section 9 of the Plan.

  

 2 

 

 

(c) Any adjustment in the number of Option Shares shall apply proportionately to
only the unexercised portion of the Option granted hereunder. If fractions of an
Option Share would result from any such adjustment, the Grantor will not be
required to issue such fractional Option Share but shall pay the Optionee in
cash the value of such fractional Option Share.

 

8. Rights of Optionee.

 

The grant of the Option shall give the Optionee neither any right to similar
grants nor any right to be retained in the employ of the Grantor or any of its
subsidiaries, such employment being terminable to the same extent as if the Plan
and this Agreement were not in effect. The right and power of the Grantor or any
of its subsidiaries to dismiss or discharge any employee is specifically and
unqualifiedly unimpaired by this Agreement. Neither the Optionee nor any other
person legally entitled to exercise any rights under this Agreement shall be
entitled to any of the rights or privileges of a stockholder of the Grantor with
respect to any Option Shares which may be issuable upon any exercise pursuant to
this Agreement, unless and until the stock records of the Grantor reflect the
issuance of such Option Shares.

 

9. Notices.

 

Any notices provided for in this Agreement or the Plan will be given in writing
(including electronically) and will be deemed effectively given upon receipt or,
in the case of notices delivered by mail by the Grantor to the Optionee, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
the Optionee at the last address the Optionee provided to the Grantor. The
Grantor may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and the Option by electronic means or to request the
Optioneer consent to participate in the Plan by electronic means. By accepting
this option, the Optionee’s consent to receive such documents by electronic
delivery and if applicable, to participate in the Plan through an on-line or
electronic system established and maintained by the Grantor or another third
party designated by the Grantor.

 

10. Binding Effect.

 

Except as herein otherwise expressly provided, this Agreement shall be binding
upon and inure to the benefit of the parties hereto, their successors, legal
representatives and assigns.

 

11. Agreement Subject to Plan.

 

Notwithstanding anything contained herein to the contrary, this Agreement is
subject to, and shall be construed in accordance with, the terms of the Plan,
which is incorporated by reference herein and made a part of this Agreement as
if fully set forth herein. In the event of any inconsistency between the terms
hereof and the terms of the Plan, the terms of the Plan shall govern.

 

12. Withholding.

 

The Optionee agrees to cooperate with the Grantor to take all steps necessary or
appropriate for the withholding of any applicable taxes by the Grantor under law
or regulation in connection therewith. In the event the Optionee does not make
the required withholding payment at the time of exercise, the Grantor may make
such provisions and take such steps as it, in its sole discretion, may deem
necessary or appropriate for the withholding of any taxes that the Grantor is
required by any law or regulation of any governmental authority, whether
federal, state or local, domestic or foreign, to withhold in connection with the
exercise of any Option, including, but not limited to, (i) refusing to accept
payment for the Option Shares until the Optionee reimburses the Grantor for the
amount the Grantor is required to withhold with respect to such taxes, or (ii)
canceling the number of Option Shares issuable upon exercise of the Option in an
amount sufficient to reimburse the Grantor for the amount it is required to so
withhold, and/or (iii) withholding the amount due from the Optionee’s wages if
he is employed by the Grantor or any subsidiary thereof.

 

13. Miscellaneous.

 

This Agreement shall be construed under the laws of the State of Nevada, without
application to the principles of conflicts of laws. Headings have been included
herein for convenience of reference only, and shall not be deemed a part of the
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

  

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Non-Qualified Stock
Option Agreement as of the day and year first above written.

 

INPIXON       By:     Name: Nadir Ali   Title: CEO       OPTIONEE          
Name:     By:         Taxpayer Identification No.:  

  

 4 

 

 

INPIXON

2018 EMPLOYEE STOCK INCENTIVE PLAN

 

Notice of Exercise of Non-Qualified Stock Option

 

I hereby exercise the non-qualified stock option granted to me pursuant to the
Non-Qualified Stock Option Agreement dated as of ______________, by Inpixon (the
“Company”), with respect to the following number of shares of the Company’s
common stock (“Shares”), par value $0.001 per Share, covered by said option:

 

Number of Shares to be purchased:    __________

 

Purchase price per Share:  $ ________

 

Total purchase price: $ ________

 

_____ A. Enclosed is cash or my certified check, bank draft, or postal or
express money order in the amount of $ in full/partial [circle one] payment for
such Shares;

 

and/or

 

_____ B. Enclosed is/are _____ Share(s) with a total Fair Market Value of
$_________ on the date hereof in full/partial [circle one] payment for such
Shares;

 

and/or

 

_____ C. I have provided notice to ________________1, a broker, who will render
full/partial [circle one] payment for such Shares. [Optionee should attach to
the notice of exercise provided to such broker a copy of this Notice of Exercise
and irrevocable instructions to pay to the Company the full/partial (as elected
above) exercise price.]

 

and/or

 

_____ D. I elect to satisfy the payment for Shares purchased hereunder by having
the Company withhold newly acquired Shares pursuant to the exercise of the
Option.

 

and/or

 

_____ E.

I elect to satisfy the payment for Shares purchased hereunder by having the
Company reduce the number of Shares issuable to me equal to the number of Shares
having an aggregate Fair Market Value as of the date of exercise equal to the
aggregate purchase price for such Shares under the terms of my Non-Qualified
Stock Option Agreement.

 

and/or

 

______ F.I elect to satisfy the payment for Shares purchased hereunder by other
forms of consideration:

_________________________________________________________________________

 

Please have the certificate or certificates representing the purchased Shares
registered in the following name or names*:__________________________________;
and sent to:

________________________________________________________________________.

 

DATED: ____________ ___, 20___

  

      Optionee’s Signature

 

* Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.

 

 



 

1 Insert name of broker.

5



 

